Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (CN 205641760, cited by Applicant)
Regarding claim 1, Wu teaches a  display device (Fig. 1-2) comprising: a transparent structure and a display screen; the transparent structure including a first light transmission plate 3 and a second light transmission plate 4 which are oppositely set, edge regions of the first light transmission plate and the second light transmission plate being packaged by a seal assembly (1,5,12,13, 14) , to form a closed cavity; the display screen 10 being set within the closed cavity, and an edge of the display screen being fixed to an inner wall of the closed cavity; the closed cavity being filled with inert 

Regarding claim 2, Wu teaches a display device (Fig. 1-2), wherein in a place which is within the closed cavity and is close to the seal assembly, there is also provided with a support which supports the first light transmission plate and the second light transmission plate, the support has water absorptivity (5; see in Wu’s disclosure: wherein the liquid crystal display module with desiccant in aluminium 5).

Regarding claim 3, Wu teaches a display device (Fig. 1-2), wherein the support includes a casing and a water absorption material poured within the casing (5; see in Wu’s disclosure: wherein the liquid crystal display module with desiccant in aluminium 5).
 
Regarding claim 5, Wu teaches a display device (Fig. 1-2), wherein the water absorption material is (- -a molecular sieve - -) or a drying adsorbent (desiccant in Wu).

Regarding claim 14, Wu teaches a display apparatus comprising the display device and an apparatus body (refrigerator door), the display device being set on at least one side of the apparatus body. 

Regarding claim 15, Wu teaches a display device (Fig. 1-2), wherein in a place which is within the closed cavity and is close to the seal assembly, there is also .

Claim(s) 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu2 (herein after Wu2, CN 105318636, cited by Applicant) 
Regarding claim 1, Wu2 teaches a  display device (Fig. 1) comprising: a transparent structure and a display screen; the transparent structure including a first light transmission plate 2 and a second light transmission plate 3 which are oppositely set, edge regions of the first light transmission plate and the second light transmission plate being packaged by a seal assembly (1,7,9) , to form a closed cavity; the display screen 4 being set within the closed cavity, and an edge of the display screen being fixed to an inner wall of the closed cavity; the closed cavity being filled with inert gas (see in Wu’s disclosure:  can be added into the sealing cavity of the inert gases argon, finally sealing the charging port by silica gel).

Regarding claim 8, Wu2 teaches a display device (Fig. 1) wherein ventilation openings are set in diagonal positions of the transparent structure; the ventilation openings communicate with the closed cavity; after the closed cavity is full of the inert gas, the ventilation openings are in a seal-up state (see in Wu2: the liquid crystal screen 4 of the interface cable and the power supply line of the LED lamp strip 6 passes through the aluminum alloy door frame 1 on the reserved slot to the outside of the door frame, and the leading-out hole by silica gel sealing).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the Proir art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu
Regarding claim 4, Wu teaches the invention set forth in claim 3, however it does not teach the casing has at least one air hole.
However, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to form an air hole in the display device, in order to pass wiring into the display device.

Regarding claim 16, Wu teaches a display device (Fig. 1-2), wherein the support includes a casing and a water absorption material poured within the casing, and the water absorption material is a molecular sieve or a drying adsorbent (5; see in Wu’s disclosure: wherein the liquid crystal display module with desiccant in aluminum 5).
Wu does not teach the casing has at least one air hole.
.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Zhou (CN 201795327 U)
Regarding claim 10, Wu teaches the invention set forth in claim 1 above, but is silent regarding a light-emitting assembly is set outside the transparent structure, the light- emitting assembly is connected to the seal assembly.
Zhou teaches a bracket 1 (Fig.7) with a light emitting device 2 (see in Zhou: [0029] The utility model is a shell radiating semiconductor illuminating lamp, mainly comprising a mounting bracket 1, which is different from the existing technology is that the mounting bracket 1 is set on the surface light source 2 and conductor one end 3 connected to mounting bracket 1, conductor, the other end of 3 is connected with one end of the radiator light frame body 4) connected to the support 4.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to attach an external light source to any support depending on the desired application, as disclosed by the support 4 of Zhou, wherein a light source is connected to the seal assembly in Wu, in order to provide illumination in a certain orientation.

Regarding claim 11, Wu in view of Zhou teaches the light- emitting assembly that includes a heat dissipation bracket 1 and 3 and a light source 2, one end of the heat dissipation 
 
Regarding claim 12, Wu in view of Zhou teaches the light- emitting assembly, wherein the heat dissipation bracket includes multiple heat dissipation columns (see in Fig.6 and 12 and in  Zhou: [0035] In a specific implementation, to higher improve the radiator lamp bracket body 4 surface is uniformly arranged with radiating fins 5, fins 5 radiator lamp frame body 4 forming an integrated structure, can be one-step processing moulding, heat sink 5 is made of metal, and heat-conducting ceramic material, heat-conductive carbon material); the heat dissipation columns are set on one side of the heat dissipation bracket which is remote from the light source.

Regarding claim 13, Wu in view of Zhou teaches the light- emitting assembly, wherein the outer surface of the heat dissipation column of the heat dissipation columns is a curved surface ([0031], [0034], Claim 6 of Zhou since it is well in the art to form different shapes of the heat dissipation ribs in order to increase the effectiveness of the heat radiation).

Claims 6-7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Kwon (CN 1901719, English Translation)

However, the connection parts and configuration as claimed are well known techniques in the art. For example for the purpose of robustly fixing panels/plates together, Kwon teaches  the seal assembly includes a first structure casing (top portion of 42) , a second structure casing (bottom portion of 42) , a seal glue (lower adhesive connecting 42 and 32), a first shock damping adhesive tape (46)  a second shock damping adhesive tape (52)  and a position-limit structure 40 ; wherein, the seal glue is packaged between opposite edge regions of the first plate 32; the first structure casing is set outside the first plate 32 and the seal glue, the first shock damping adhesive tape 46  is set between the first structure casing (top portion of 42) and the first plate 32, the second shock damping adhesive tape 52 is set on a second portion of the first plate 32, the first shock damping adhesive tape 46 is connected with the position- limit structure 40 as one piece; and the position-limit structure 40 is set between the first structure casing (top 42) and a joint of the first light plate 32 and the  glue (glue 46,52).
Kwon teaches a single structure casing having the first (top) and second (bottom) structure casing as an integral body, but does not teach, the first structure casing and the second structure casing are fixed by a fastening structure on one side of the seal glue which is remote from a support. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide two separate structure casing, the top being the first structure casing and the bottom being the second structure casing wherein the first structure casing and the second structure 
Further Kwon teaches robust attachment of a single (- - transmission - -) plate 32, and does not teach a second light transmission plate wherein the second structure casing is set outside a second light transmission plate and the seal glue, the second shock damping adhesive tape  is set between the second structure casing and the second light transmission plate.
However Kwon teaches fixing of a plate 32 by using the same technique as claimed that is, by using a structure casing, the damping glues and the position-limit structure (elements on the top right side of Fig.6). Therefore from the teachings of Kwon it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use the same technique to fix the lower transmission plate of Wu in view of Kwon such that the second structure casing is set outside a second light transmission plate and the seal glue, the second shock damping adhesive tape  is set between the second structure casing and the second light transmission plate in order to robustly fix the first and second transmission plates.

Regarding claim 7, Wu in view of Kwon teaches the display device wherein the edge of the display screen 10 and the first light transmission plate are fixed by an adhesive tape 12 in Wu; see in Wu: the liquid crystal display module 2 includes a transparent liquid crystal screen backlight 10 and translucent. transparent liquid crystal screen 10 to the front side and the front panel glass 3 of the inner surface of the display area by glue 12).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Kwon (CN 1901719) and further in view of Fordham (US 20180302994 A1)
Regarding claim 9, Wu in view of Kwon teaches the invention set forth in claim 7 above, but is silent regarding a touch screen is set on one side of the first light transmission plate which is remote from the display screen, the touch screen is connected with a touch sensor, the touch sensor is set between the first shock damping adhesive tape and the first structure casing, a third shock damping adhesive tape is further set between the touch sensor and the first structure casing.
 Fordham teaches a touch screen ([0038]-[0039],141,142) is set on one side of the first light transmission plate (206, [0050]) which is remote from the display screen, the touch screen is connected with a touch sensor ([0051]).
Fordham teaches a touch sensor can be located anywhere between electronic display 140 and cover lens 141, Fordham does not explicitly teach the touch sensor is set between the first shock damping adhesive tape and the first structure casing, a third shock damping adhesive tape is further set between the touch sensor and the first structure casing. However, Kwon already teaches fixing of a plate 32 by using the same technique as claimed that is, by using a structure casing, the damping glues and the position-limit structure (elements on the top right side of Fig.6); therefore from the teachings of Wu in view of Kwon and Fordham, disposing the  touch sensor on the top right corner between the first shock damping adhesive tape and the first structure casing, a third shock damping adhesive tape  further set between the touch sensor and the first structure casing involves routine skill in the art.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Kwon (CN 1901719) and further in view of Wu2 and of Fordham (US 20180302994 A1)
Regarding claim 18, Wu in view of Kwon teaches the display device wherein the edge of the display screen 10 and the first light transmission plate are fixed by an adhesive tape 12 in Wu; (see in Wu: the liquid crystal display module 2 includes a transparent liquid crystal screen backlight 10 and translucent. transparent liquid crystal screen 10 to the front side and the front panel glass 3 of the inner surface of the display area by glue 12).
Wu in view of Kwon does not teach ventilation openings are set in diagonal positions of the transparent structure; the ventilation openings communicate with the closed cavity; after the closed cavity is full of the inert gas, the ventilation openings are in a seal-up state.

Wu2 teaches a display device (Fig. 1) wherein ventilation openings are set in diagonal positions of the transparent structure; the ventilation openings communicate with the closed cavity; after the closed cavity is full of the inert gas, the ventilation openings are in a seal-up state (see in Wu2: the liquid crystal screen 4 of the interface cable and the power supply line of the LED lamp strip 6 passes through the aluminum alloy door frame 1 on the reserved slot to the outside of the door frame, and the leading-out hole by silica gel sealing)  and it would have been obvious to one of ordinary skill in the art, at the time the invention was made,  to form holes and later seal when the device is ready in order to pass through wirings.

Wu in view of Kwon and Wu2 does not teach a touch screen is set on one side of the first light transmission plate which is remote from the display screen, the touch screen is connected with a touch sensor, the touch sensor is set between the first shock damping adhesive tape and the first structure casing, a third shock damping adhesive tape is further set between the touch sensor and the first structure casing.
Fordham teaches a touch screen ([0038]-[0039],141,142) is set on one side of the first light transmission plate (206, [0050]) which is remote from the display screen, the touch screen is connected with a touch sensor ([0051]).
Although Fordham teaches a touch sensor is located anywhere between electronic display 140 and cover lens 141, Fordham does not explicitly teach the touch sensor is set between the first shock damping adhesive tape and the first structure casing, a third shock damping adhesive tape is further set between the touch sensor and the first structure casing. However, Kwon already teaches fixing of a plate 32 by using the same technique as claimed that is, by using a structure casing, the damping glues and the position-limit structure (elements on the top right side of Fig.6); and therefore from the teachings of Wu in view of Kwon, Fordham,  disposing the  touch sensor on the top right corner between the first shock damping adhesive tape and the first structure casing, a third shock damping adhesive tape  further set between the touch sensor and the first structure casing involves routine skill in the art.
 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Kwon , Wu2 and of Fordham, and further in view of Zhou
Regarding claim 19, Wu in view of Kwon, Wu2 and Fordham teaches the invention set forth in claim 18 above, but is silent regarding a light-emitting assembly is set outside the transparent structure, the light- emitting assembly is connected to the seal assembly and the heat dissipation bracket.
Zhou teaches a bracket 1 (Fig.7) with a light emitting device 2 (see in Zhou: [0029] The utility model is a shell radiating semiconductor illuminating lamp, mainly comprising a mounting bracket 1, which is different from the existing technology is that the mounting bracket 1 is set on the surface light source 2 and conductor one end 3 connected to mounting bracket 1, conductor, the other end of 3 is connected with one end of the radiator light frame body 4) connected to the support 4; the light- emitting assembly includes a heat dissipation bracket 1 and 3 and a light source 2, one end of the heat dissipation bracket is connected with the (support 4 in Zhou, which is the seal assembly in the combined structure of Wu in view of Zhou) seal assembly, the other end is connected with the light source 2; a light out surface of the light source inclines and faces one side which is remote from the seal assembly.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to attach an external light source to any support depending on the desired application, as disclosed by the support 4 of Zhou, such that a light source is connected to the seal assembly in Wu in view of Kwon, Wu2 and Fordham, from the teachings of Zhou, in order throw light in a certain orientation.

Regarding claim 20, Wu in view of Kwon, Wu2, Fordham and Zhou teaches the display device wherein the heat dissipation bracket includes multiple heat dissipation columns (see in Fig.6 and 12 and in  Zhou: [0035] In a specific implementation, to higher improve the radiator lamp bracket body 4 surface is uniformly arranged with radiating fins 5, fins 5 radiator lamp frame body 4 forming an integrated structure, can be one-step processing moulding, heat sink 5 is made of metal, and heat-conducting ceramic material, heat-conductive carbon material); the heat dissipation columns are set on one side of the heat dissipation bracket which is remote from the light source; and an outer surface of a heat dissipation column of the heat dissipation columns is a curved surface ([0031], [0034],  Claim 6 of Zhou since it is well in the art to form different shapes of the heat dissipation ribs in order to increase the effectiveness of the heat radiation).
Other art
JP 2000045235 A-teaches ventilation openings in display devices.
US 20150021066 A1-teaches ventilation openings in electronic devices.
US 20020191403 teaches heat dissipation columns is a curved surface, [0063]: a curved outer surface of the heat dissipation unit 200.

	Contact Information
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Fatima N Farokhrooz/
Examiner, Art Unit 2875